COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



FABIAN DE LA ROSA, P.A,


                            Appellant,

v.


EZEQUIEL LOPEZ AND JUANA
LOPEZ,

                            Appellees.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-07-00312-CV

Appeal from the

34th Judicial District Court

of El Paso County, Texas 

(TC# 2007-1415) 


MEMORANDUM  OPINION

	Pending before the Court is an agreed motion to dismiss this appeal pursuant to
Tex.R.App.P. 42.1.  The Appellees, have filed a notice of non-suit against Appellant in the trial
court.  Therefore the issues presented in this appeal are now moot.  The motion is granted and the
appeal dismissed.  See Tex.R.App.P. 42.1(a).  In accordance with the parties' agreement costs
will be taxed against the party incurring the same.  Tex.R.App.P. 42.1(d).


January 31, 2008
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.